 

EXHIBIT 10.3

 

SECURITY AGREEMENT

 

 

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of June 14, 2013, by and
among VINYL PRODUCTS, INC., a Nevada corporation with an address at 5000 Birch,
Suite 4800, Newport Beach, California 92660 (the “Company”) and the persons set
forth on Schedule A hereto (the “Secured Parties”), who are purchasers of the
Company’s Senior Secured Promissory Notes (the “Notes”).

 

RECITALS

 

WHEREAS, the Secured Parties have made loans to the Company by purchasing Notes
issued by the Company in the aggregate principal amount of $500,000;

 

WHEREAS, the Company and the Secured Parties have entered into a Note Purchase
Agreement with respect to the Notes; and

 

WHEREAS, in consideration of, and as a condition to, the extension of credit
under the Notes, the Company is entering into this Agreement with the Secured
Parties in order to grant a security interest in certain collateral to the
Secured Parties.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.          Grant of a Security Interest. To secure the prompt payment,
observance and performance in full of each and every obligation (collectively,
the “Obligations”) of the Company under the Notes, the Company hereby grants to
each of the Secured Parties a continuing priority security interest in, and lien
upon, the Collateral (as defined in Section 3), subject to no prior lien,
encumbrance, charge, or security interest.

 

2.          Definitions and Construction.

 

(a)          All capitalized terms used herein and not otherwise defined shall
have the meanings ascribed to them in the Uniform Commercial Code as in effect
in the State of California (the “UCC”).

 

(b)          Unless the context of this Agreement requires otherwise: (a)
references in this Agreement to sections, schedules and exhibits are to sections
of, and schedules and exhibits to, this Agreement; (b) words in the singular
include the plural and in the plural include the singular; (c) the word “or”
connotes both the disjunctive and conjunctive of the terms affected, unless
otherwise expressly stated; (d) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement; (e) the terms
“include”, “includes” “including” and derivative or similar words shall be
deemed to include the phrase “without limitation”; (f) the phrase “ordinary
course of business” and “ordinary course of business consistent with past
practice” refer to the business and practice of the Company; and (g) words of
any gender include each other gender. As used in this Agreement, any reference
to any event, change or effect being “material” or “materially adverse” or
having a “material adverse effect” on or with respect to any entity (or group of
entities taken as a whole) means such event, change or effect is material or
materially adverse, as the case may be, to the business, condition (financial or
otherwise), properties, assets (including intangible assets), liabilities
(including contingent liabilities), prospects or results of operations of such
entity (or, if with respect thereto, of such group of entities taken as a
whole). Whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless business days are specified.

 



 

 

 

3.          Collateral.

 

(a)          The collateral covered by this Agreement (the “Collateral”)
consists of the following property:

 

(i)          Accounts Receivable. All Accounts, Chattel Paper, contracts,
contract rights, Accounts Receivable, tax refunds, notes receivable, documents,
other choses in action and general intangibles, including, but not limited to,
proceeds of inventory and returned goods and proceeds from the sale of goods and
services, and all rights, liens, securities, guaranties, remedies and privileges
related thereto, including the right of stoppage in transit and rights and
property of any kind forming the subject matter of any of the foregoing; and

 

(ii)         Deposit Accounts. All time, savings, demand, certificate of deposit
or other accounts in the name of the Company or in which the Company has any
right, title or interest, including but not limited to all sums now or at any
time hereafter on deposit, and any renewals, extensions or replacements of and
all other property which may from time to time be acquired directly or
indirectly using the proceeds of any of the foregoing; and

 

(iii)        Inventory and Equipment. All inventory and equipment of every type
or description wherever located, including, but not limited to, all raw
materials, parts, containers, work in process, finished goods, goods in transit,
wares, merchandise furniture, fixtures, hardware, machinery, tools, parts,
supplies, automobiles, trucks, other intangible personalty of whatever kind and
wherever located associated with the Company’s business, tools and goods
returned for credit, repossessed, reclaimed or otherwise reacquired by the
Company; and

 

(iv)        Documents of Title. All documents of title and other property from
time to time received, receivable or otherwise distributed in respect of,
exchange or substitution for or addition to any of the foregoing, including, but
not limited to, any documents of title; and

 

(v)         Other Property.

 

(i)          All proceeds (including but not limited to insurance proceeds) and
products of and accessions and annexations to any of the foregoing; and

 

(ii)         All assets of any type or description that may at any time be
assigned or delivered to, or come into possession of, the Company or as to which
the Company may have any right, title, interest or power, and property in the
possession or custody of or in transit to anyone for the account of the Company,
as well as all proceeds and products thereof and accessions and annexations
thereto; and

 

(iii)        All know-how, information, permits, patents, copyrights, goodwill,
trade marks, trade names, licenses and approvals held by the Company in its
subsidiaries and affiliates, provided however subject to license rights of third
parties; and

 

(iv)        All of the books, records and documents pertaining to any of the
foregoing.

 

(b)          Any and all Collateral described or referred to in this Agreement
which is hereafter acquired shall, and without any further conveyance,
assignment or act on the part of the Company or the Secured Parties, become and
be subject to the security interest created hereby as fully and completely as
though specifically described herein.

 

 

 

 

4.          Company’s Representations and Warranties. The Company represents and
warrants to the Secured Parties as of the date of this Agreement that:

 

(a)          The Company owns the Collateral free and clear of any lien other
than as set forth in Exhibit A, and except for third party license rights, and
rights of lessors under leases.

 

(b)          The Company has all necessary corporate power and authority and has
taken all corporate action necessary to execute, deliver and perform this
Agreement and the Notes and to encumber and grant a security interest in the
Collateral.

 

(c)          There is no effective financing statement or other instrument
similar in effect covering all or any part of the Collateral on file in any
recording office, except as may have been filed in favor of the Secured Parties
and except as provided in Exhibit A.

 

(d)          This Agreement creates a valid first priority security interest of
the Secured Parties in the Collateral securing payment of the Obligations. Upon
the filing of the financing statements and the other instruments similar in
effect in accordance with Sections 5(b) and 5(c), the Secured Parties will have
a valid and perfected first priority lien on, and security interest in, the
Collateral subject only to the perfected first priority lien on, and security
interest in, the Collateral as set forth in Exhibit A.

 

(e)          No consent, authorization, approval or other action by, and no
notice to or

 

filing with, any governmental authority, regulatory body, lessor, franchiser or
other person or entity is required for the grant by the Company of the security
interest granted hereby or for the execution, delivery or performance of this
Agreement by the Company.

 

(f)          The Company does not transact any part of its business under any
trade names, division names, assumed names or other name, except for its name
set forth in the preamble hereto; the Company’s principal business address and
chief executive office is as set forth in the preamble hereto; and the Company’s
records concerning the Collateral are kept as such address.

 

(g)          Each Instrument and each Document constituting Collateral is
genuine and in all material respects what it purports to be.

 

(h)          All tangible Collateral and all records relating to intangible
Collateral are located at the Company’s address listed in the preamble hereto or
are otherwise under its control. The Company shall not remove any such
Collateral or records from said locations without five days’ prior written
notice to the Secured Parties.

 

5.          Company’s Covenants. The Company agrees and covenants that:

 

(a)          The Collateral will be used solely for business purposes of the
Company and will remain in the possession or under the control of the Company
(sale or replacement in the ordinary course excepted) and will not be used for
any unlawful purpose. The Collateral will not be misused, abused, wasted, or
allowed to deteriorate (ordinary wear and tear excepted). The Company will keep
the Collateral, as appropriate and applicable, in good condition and repair
(ordinary wear and tear excepted), and will clean, shelter, and otherwise deal
with the Collateral in such ways as are considered good practice by owners of
like property.

 

 

 

 

(b)          The Company shall, upon request of the Secured Parties, deliver to
the Secured Parties all other documents, instruments and other items as may be
reasonably necessary for the Secured Parties to perfect its security interest in
the Company’s intellectual property, if any.

 

(c)          The Company will use its best reasonable efforts to defend the
Collateral against the claims and demands of all other parties, will keep the
Collateral free from all security interests or other encumbrances other than
liens listed on Exhibit A hereto, with the exception of leases and inbound or
outbound licenses in the ordinary course of business; and will not sell,
transfer, lease, assign, deliver or otherwise dispose of any Collateral or any
interest therein without the prior written consent of the Secured Parties, which
consent will not be unreasonably withheld, except that the Company may sell or
lease Inventory and other property in the ordinary course of the Company’s
business.

 

(d)          The Company will notify the Secured Parties promptly in writing of
any change in the Company’s business address or chief executive office, any
change in the address at which records concerning the Collateral are kept and
any change in the Company’s name, identity, or organizational or other
structure.

 

(e)          The Company shall pay all reasonable expenses, including attorneys’
fees and costs, incurred by the Secured Parties in the preservation,
realization, enforcement or exercise of any of the Secured Parties’ rights under
this Agreement.

 

6.          Certain Provisions Concerning Collateral.

 

(a)          Upon the occurrence of an Event of Default (defined below) and the
principal sum under the Notes being due and payable by acceleration or
otherwise, the Secured Parties may notify any or all Account Debtors of the
security interest created hereby and may also direct such Account Debtors to
make all payments on Collateral to the Secured Parties. In such event, all
payments on and from Collateral received by the Secured Parties directly or from
the Company shall be applied to the Obligations in accordance with Section 8 and
the Secured Parties may demand of the Company in writing, before or after
notification to Account Debtors and without waiving in any manner the security
interest created hereby, that any payments on and from the Collateral:

 

(i)          shall be held by the Company in trust for the Secured Parties in
the same medium in which received;

 

(ii)         shall not be commingled with any assets of the Company; and

 

(iii)        shall be delivered to the Secured Parties in the form received,
properly indorsed to permit collection, promptly following their receipt; and

 

the Company shall comply with such demand. The Company shall also promptly
notify the Secured Parties of the return to, or repossession by, the Company of
Goods underlying any Collateral, and the Company shall hold the same in trust
for the Secured Parties and shall dispose of the same as the Secured Parties
directs.

 

(b)          Until (i) the occurrence of an Event of Default and (ii) the
principal sum under the Notes shall become due and payable by acceleration or
otherwise (an “Acceleration”), the Company reserves the right to receive all
income from or interest on the Collateral consisting of Instruments. Upon such
an Event of Default, the Company will not demand or receive any income from or
interest on such Collateral other than from Inventory, royalties, licensing
fees, milestone payments, research sponsorship payments, joint ventures or loan
proceeds and, if the Company receives any such income or interest without any
demand by it, the same shall be held by the Company in trust for the Secured
Parties in the same medium in which received, shall not be commingled with any
assets of the Company and shall be delivered to the Secured Parties in the form
received, properly indorsed to permit collection, promptly following its
receipt. The Secured Parties may apply the net cash receipts from such income or
interests to payment of the Obligations; provided that the Secured Parties shall
account for, and pay over to the Company, any such income or interest remaining
after payment in full of the Obligations. Until an Acceleration, notwithstanding
any provision of this Agreement to the contrary, the Company may conduct its
business in the ordinary course and may use its cash, cash equivalents,
royalties, licensing fees, milestone payments, research sponsorship payments,
interest, dividends, income, proceeds of loans and sales of securities, sales of
inventory and joint venture distributions for general corporate purposes.

 

 

 

 

(c)          If an Event of Default has occurred, the Company authorizes the
Secured Parties to:

 

(i)          receive any increase in or profits on the Collateral and hold the
same as part of the Collateral;

 

(ii)         receive any payment or distribution on the Collateral upon
redemption by, or dissolution and liquidation of, the issuer thereof;

 

(iii)        surrender such Collateral or any part thereof in exchange for cash
or securities of equivalent fair market value; and

 

(iv)        hold the net cash receipts from any such payment or distribution
described in clause (ii) above as part of the Collateral.

 

7.          Events of Default. The occurrence of any “Event of Default” under
the Notes, or any material breach of this Agreement by the Company, shall
constitute an “Event of Default” under this Agreement.

 

8.          Remedies on Default. Upon the occurrence of an Event of Default, the
Secured Parties shall have all rights, privileges, powers and remedies provided
a secured party under the UCC and any other applicable law and such additional
rights, privileges, powers and remedies as are set forth herein.

 

9.          Payments After an Event of Default. All payments received and
amounts realized by the Secured Parties pursuant to Section 8, including all
such payments and amounts received after the entire unpaid principal of, and
interest on, the Notes have been declared due and payable, as well as all
payments or amounts then held or thereafter received by the Secured Parties as
part of the Collateral while an Event of Default shall be continuing, shall be
promptly applied and distributed to the Secured Parties in the following order
of priority:

 

(a)          first, to the payment of all reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred or made hereunder by
the Secured Parties, including any such costs and expenses of foreclosure or
suit, if any, and of any sale or the exercise of any other remedy under Section
8, and of all taxes, assessments, or liens superior to the lien granted under
this Agreement, except any taxes, assessments, or other superior lien subject to
which any said sale under Section 8 may have been made; and

 

(b)          second, to the payment to the Secured Parties of the amount then
owing or unpaid on the Notes, with application on the Notes to be made first to
the unpaid interest thereon (if any), and second, to the unpaid principal
thereof, such application to be made upon presentation of the Notes and the
notation thereon of the payment, if partially paid, or the surrender and
cancellation thereof, if fully paid shall be made; and

 

(c)          third, to the payment of the balance or surplus, if any, to the
Company, its successors and assigns, or to whomsoever may be lawfully entitled
to receive the same.

 

 

 

 

10.         Power of Attorney. The Company hereby appoints the Secured Parties,
the attorney-in-fact of the Company to (i) prepare, sign and file or record, for
the Company, in the Company’s name, any financing statement and to take any
other action reasonably deemed by the Secured Parties necessary or desirable to
perfect and continue the security interest of the Secured Parties hereunder, and
to perform any obligations of the Company hereunder, but without obligation to
do so; and (ii) after an Acceleration, to take any and all actions necessary or
appropriate in compliance with the terms and conditions of this Agreement, to
collect, compromise, settle, sell, or otherwise deal with any or all of the
Collateral or proceeds thereof. Such power of attorney is coupled with an
interest and is irrevocable so long as any of the Obligations remains
outstanding.

 

11.         Secured Parties’ Right to Cure; Reimbursement. If the Company should
fail to do any act as herein provided, the Secured Parties may, but shall have
no obligation to do so, with reasonable notice to the Company, and without
releasing the Company from any obligation hereof, make or do the same in such
manner and to such extent as the Secured Parties may deem necessary to protect
the Collateral, including without limitation, the defense of any action
purporting to affect the Collateral or the rights or powers of the Secured
Parties hereunder, at the Company’s expense. The Company shall reimburse the
Secured Parties for reasonable expenses incurred under this Section 11.

 

12.         Miscellaneous.

 

(a)          This Agreement, together with the covenants and warranties
contained in it, shall inure to the benefit of the Secured Parties and its
permitted successors, assigns, heirs and personal representatives, and shall be
binding upon the Company and its successors and assigns.

 

(b)          All notices and other communications provided for hereunder shall
be in writing and, if to the Company or the Secured Parties, mailed or delivered
to it, addressed to it at the address specified in the preamble hereto, or as to
any party hereto at such other address as shall be designated by such party in a
written notice to each other party complying as to delivery with the terms of
this Section 12. All such notices and other communications shall, when mailed,
be effective when deposited in the mails, addressed as aforesaid.

 

(c)          This Agreement shall terminate on the discharge or satisfaction in
full of all the Obligations for the payment of money under the Notes (including
by means of repayment of the Notes or conversion of said Notes into Common
Stock, by their terms) and, on such termination, the Secured Parties shall
promptly take all steps necessary and appropriate to release the security
interest granted in the Collateral hereunder; provided, however, that if after
receipt of any payment of any payment of all or any part of the Obligations, the
Secured Parties is for any reason compelled to surrender such payment to any
person or entity, because such payment is determined to be void or voidable as a
preference, an impermissible setoff, or a diversion of trust funds or for any
other reason relating to the Company’s status, this Agreement shall continue in
full force notwithstanding any contrary action which may have been taken by the
Secured Parties in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to the Secured Parties’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment having
become final and irrevocable.

 

(d)          If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

(e)          The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 

(f)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

 

 

 

(g)          This Agreement shall be governed by and construed in accordance
with the laws of the State of California, without giving effect to principles of
conflicts of laws. Unless otherwise defined herein, terms defined in Articles 8
and 9 of the UCC are used herein as therein defined. Any action, suit, or
proceeding arising out of, based on, or in connection with this Agreement or the
transactions contemplated hereby may be brought in the United States District
Court for Los Angeles County in the state of California and each party covenants
and agrees not to assert, by way of motion, as a defense, or otherwise, in any
such action, suit, or proceeding, any claim that it or he is not subject
personally to the jurisdiction of such court, that its or his property is exempt
or immune from attachment or execution, that the action, suit, or proceeding is
brought in an inconvenient forum, that the venue of the action, suit, or
proceeding is improper, or that this Agreement or the subject matter hereof may
not be enforced in or by such court.

 

(h)          No course of dealing and no delay or omission on the part of the
Secured Party in exercising any right or remedy shall operate as a waiver
thereof or otherwise prejudice the Secured Parties’ rights, powers, or remedies.
No right, power or remedy conferred by this Agreement upon the Secured Parties
shall be exclusive of any other right, power or remedy referred to herein or now
or hereafter available at law, in equity, by statute or otherwise, and all such
remedies may be exercised singly or concurrently.

 

(i)          This Agreement, together with the Notes, the Note Purchase
Agreement, and the attachments thereto set forth the entire understanding of the
parties with respect to the subject matter hereof, supersedes all existing
agreements among them concerning such subject matter and may be modified only by
a written instrument duly executed by the party intended to be bound thereby.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Security Agreement on the
date set forth above. 



 

    VINYL PRODUCTS, INC.               By:           Keith Moore        
Treasurer  

 

SECURED PARTY:                     Print Name                 By:              
    Name:                   Title:        

 



 

 

 

SCHEDULE A

 

SECURED PARTIES

 

 

 

 

Exhibit A

 

Permitted Liens

 

None

 

 

